 


109 HRES 322 IH: Expressing support for the European Court of Human Rights for its decisions in the Loizidou v. Turkey and Xenides-Arestis v. Turkey cases and for admitting similar cases before the European Court of Human Rights.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 322 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mrs. Maloney (for herself, Mr. Bilirakis, and Mr. Pallone) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing support for the European Court of Human Rights for its decisions in the Loizidou v. Turkey and Xenides-Arestis v. Turkey cases and for admitting similar cases before the European Court of Human Rights. 
 
Whereas Titina Loizidou lived in Kyrenia, a city in the northern, occupied part of Cyprus until 1972 when she and her husband moved to Nicosia with the intention of moving back to Kyrenia at a later date; 
Whereas Turkey illegally invaded Cyprus in 1974, thereby denying Loizidou access to the property she had inherited from her family; 
Whereas in 1989, Loizidou filed an application against Turkey with the European Commission of Human Rights; 
Whereas the European Court of Human Rights ruled that Turkey was responsible for preventing Loizidou from accessing her property in Kyrenia and was found guilty of violating her property rights; 
Whereas in 1996, the European Court of Human Rights ruled that Turkey must pay Loizidou pecuniary and nonpecuniary damages of $900,000 by October 28, 1998; 
Whereas Turkey failed to meet the October 28, 1998, deadline but compensated Loizidou in 2003; 
Whereas in November 1998, Myra Xenides-Arestis filed a complaint against Turkey for violating her property rights by preventing her from accessing her property in the northern, occupied part of Cyprus; 
Whereas in April 2005, the European Court of Human Rights decided that the case brought by Xenides-Arestis against Turkey was admissible; 
Whereas in 2005, the European Court of Human Rights ruled in the same case that Turkey continues to be responsible for the occupied areas of Cyprus since Turkey exercises effective and overall control through the presence of its troops; 
Whereas the European Court of Human Rights ruled that the rejection of the Annan plan by the Greek Cypriots does not have the legal consequence of bringing to an end the continuing violation of the rights of displaced persons; and 
Whereas other Greek Cypriots whose properties were seized by Turkey in 1974 are in the process of bringing similar claims before the European Court of Human Rights: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the European Court of Human Rights for its judgment in favor of Titina Loizidou in the Loizidou v. Turkey case and its more recent judgment on the admissibility of the Xenides-Arestis v. Turkey case; 
(2)urges the European Court of Human Rights to consider current and future cases brought by Greek Cypriots against Turkey for the violation of their property rights; and 
(3)urges Turkey to respect the decisions of the European Court of Human Rights with respect to Cyprus, uphold the Council of Europe’s founding values, including respect for the right to property, and end the illegal exploitation of Greek Cypriot properties in the areas of Cyprus under Turkish military occupation. 
 
